 


 HR 434 ENR: Emancipation National Historic Trail Study Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 434 
 
AN ACT 
To amend the National Trails System Act to provide for the study of the Emancipation National Historic Trail, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emancipation National Historic Trail Study Act.  2.Emancipation National Historic Trail studySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following: 
 
(47)Emancipation national historic trailThe Emancipation National Historic Trail, extending approximately 51 miles from the Osterman Building and Reedy Chapel in Galveston, Texas, along Texas State Highway 3 and Interstate Highway 45 North, to Freedmen’s Town, then to Independence Heights and Emancipation Park in Houston, Texas, following the migration route taken by newly freed slaves and other persons of African descent from the major 19th century seaport town of Galveston to the burgeoning community of Freedmen’s Town, located in the 4th Ward of Houston, Texas..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 